Per Curiam.
This was an application for partition of lands. After the Court had found the respective shares of the parties and ordered a partition, an appeal was taken to this Court and dismissed, because prematurely taken. Berry v. Berry, 13 Ind. 446. The record before us shows that afterwards commissioners were appointed to make partition, who reported that the land was not susceptible of division without injuring the parties, &e. An order was entered and a commissioner appointed to make sale of said lands, from which no appeal was prayed nor bond given. Eor several tdiuns after this was done the only entries appear to have been orders for continuance. The record is now brought here. See Staley et al. v. Dorst, 11 Ind. 367, which is decisive of this.
The appeal is dismissed ,at costs of appellant.